Judgment, Supreme Court, New York County (Luis M. Ñeco, J.), rendered June 1, 1983, convicting defendant of attempted arson in the second degree (Penal Law §§ 110.00, 150.15) and sentencing him to an indeterminate term of 5 to 15 years, unanimously modified, as a matter of discretion in the interests of justice, to reduce the sentence to an indeterminate term of 3 to 9 years, and otherwise affirmed.
We find that it was an improvident exercise of discretion to impose the maximum sentence. Although we are aware of the serious nature of the crime, considering that the crime was committed following several heated exchanges, we conclude that the sentence should be reduced to an indeterminate term of 3 to 9 years and, accordingly, we modify the judgment only to that *674extent. Concur — Murphy, P. J., Fein, Milonas, Kassal and Rosenberger, JJ.